 

 
 

r‘ , .. ;e
7 AO 245B (Rev. 05/|5/20]8) .luclgment in a Criminal Petty Case (Modified) iv § §o' Page l ofl

.....___.M--~r-

UNITED STATES DISTRICT COURT NOV 2 0 2018

SOUTHERN DISTRICT OF CALIFORNIA ____

M
k l TR|CT C,OUWT
C’LEHK Uq D Slcr oF cAL\FoeN\A

 

 

 

 

 

 

United states of America JUDGMENT E@%W§TNHYAL CAs_lg>§,F;w,gl
V_ (Fm offenses Commi =rén“onb'mné'r"r~TBI/Ember 1, 1987}

Jose Luis FloreS_GrimaldO Case Number: 3:18~mj-22773-LL

Dana M. Grimes
Defendant 's A!torney

REGISTRATION NO. 33394177

THE DEFENDANT:
§ pleaded guilty to count(s) l of Complaint

§ Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Couut Numbergs!
811325(a)(2) ILLEGAL ENTRY (Misdemeanor) 2

l:| The defendant has been found not guilty on count(s)
§ Count(s) One of the Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
THIRTY (30) DAYS

§ Assessment: $10 WAIVED § Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’S possession at the time of arrest upon their deportation or removal.

§ Court recommends defendant be deported/removed With relative, charged in case ____

lT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances

Monday, November 19, 2018
Date of Imposition of Sentence

/m%/

HdeRABL’E Ro'BERT N. BLocK
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-22773-LL

 

 

